File wrapper
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.

Response to Amendment
3.	Applicant has amended the claims improperly as addressed below.  Appropriate attention is required.
4.	For the claims rejected under 35 U.S.C. § 101, Applicant ostensibly argues that updating graphical user interfaces cannot be rejected on the basis of abstract mental steps and therefore does not constitute an abstract idea.  Examiner agrees and disagrees.  Examiner agrees that updating graphical user interfaces is not a mental step.   However, Examiner also finds that the rejection is also based on the abstract idea of Certain Methods of Organizing Human Activity (Final 6, 9/2/2021).  The updating the odds is an element of the abstract wagering (financial) transaction and the updating the graphical interfaces is an action to “apply” the abstract idea in the generic computing environment.  Therefore, the instant case is not akin to Enfish and the argument is unpersuasive.  
5.	Applicants also argue the case is similar to the holding in Amdocs because “the step of updating the betting odds based on the occurrence in the live sporting event” (Remarks 6, 3/9/2022)(words not present in any of the pending claims) provides added enjoyment/excitement for users by reflecting changes in the live sporting event by updating betting odds on squares based on live events is an unconventional use producing advantages over cited prior art.  Examiner finds no issue, rule, application of the facts, and conclusion relative to the holding in Amdocs.  Under Amdocs, the Court found that patent eligible subject matter for a claimed distributed architecture wherein by allowing data to be kept close to the information sources and accessible, congestion and bottlenecks in the network was reduced.  The Court concluded there was an unconventional technical solution of enhancing data in a distributed fashion to relieve congestion and the need for larger databases. Further, the Court found that the elements of the claim provide an inventive concept of using the distribute architecture. Applicant has yet to provide an analysis drawing similarities to the elements of Amdocs and explaining the unconventional application of known technology.  This analysis is different than a mere assertion of an unconventional use and novelty over cited prior art. (Remarks 6).  For the above reasons, the rejection under 35 U.S.C. § 101 is maintained.
6.	Applicant also argues that the claim amendments overcome the art of record by addressing the references individually by alleging that Amaitis fails to update its odds based on a likelihood of a square being established as a winning square and of not updating odds in a squares game.  Examiner disagrees.  It is routinely unpersuasive to provide a Figcemeal analysis when the rejection is based of what one of skill in the art would realize from the combination of references. The analysis has been better defined for Applicant’s consideration to show that Amaitis is narrowly relied upon to bolster the updating of odds in a squares game already established by the combination of Personius in view of Smith.     

Claim Objections
7.	Claims 24, 25 and 26 are objected to because of the following informalities:  
a.  For Claims 24, 25, and 26: Change the status identifiers to (Previously Presented) relating back to the claims dated 3/2/2022.
b.  Properly amend the claims with words strikeouts and underlining as the Claims 24, 25 and 26 are substantially different than Claims 24, 25 and 26 of 3/2/2022.
c.  Of note, proposed Claim 26 filed on 3/9/2022 actually appears  to relate more to Claim 28 not Claim 26 of 3/2/2022.
d.  To advance prosecution, the Claims will be examined as of the wording of 3/2/2022.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1, 23, 24, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Final Rejection 9/2/2021.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2007/0102877 to Personius and U.S. Pat. Pub. No. 2013/0102383 to Smith, further in view of U.S. Pat. Pub. No. 2013/0157735 to Amaitis.

In Reference to Claim 1
	Personius et al. (hereafter Personius) discloses a method for managing a game of chance, comprising: 
generating a grid with a processing device, wherein the grid is comprised of a plurality of squares defined by a plurality of rows of the squares and @ plurality of columns of the squares, wherein the rows are each numbered with one of a plurality of row numbers, and wherein the columns are each renumbered with one of a plurality of column numbers (Fig. LA}; 
establishing a first of two teams in a live sporting event as a rows team and establishing a second of the two teams as a columns team with the processing device (Fig, 1A}; 
establishing betting odds ( Personius discloses up-to-the-minute odds 0010 as well as preset odds 0019 according to standard pari-mutuel calculations (0111).  Up-to-the-minute odds are odds that reflect the game activity based on the number of gamblers and amounts placed in the pool.  The odds are created by diving the wager pool by all paced bets (0010).  The amounts in pari-mutuel games change the likelihood of winning or odds associated with each wagerable event or square in the present claims; and using a totalizer to determined at the end of the betting window or close of wagering (0050), final odds 0071; see also 0072, 0111, 0112 initial odds; such that Examiner deems Personius to disclose that the row and column boxes receive initial odds which are continuously updated until the end of betting and the setting of final odds) for each of the squares with the processing device (Fig. LA and paragraph G1: wherein in the electronic form the gambling squares could display payout odds), wherein the betting odds of each of the squares are associated with a likelihood of the square being established as a winning square, wherein each of the squares correlates with the one of the row numbers associated with the row in which the square is located and the one of the column numbers associated with the column in which the square is located, and wherein the squares are each designated as a winning square in response to the score of the live sporting event including a digit of a score of the rows team being the same as the one of the row numbers associated with the square, and a digit of a score of the columns team being the same as the one of the column numbers associated with the square at the end of the predetermined interval of the live sporting event (Fig. 1A};
presenting the plurality of squares and the betting odds (paragraph G1) associated with each of the squares on a plurality of graphical user interfaces located remote from one another (Fig. 1A and paragraphs 54 and 55, wherein the wager format 10 can be in electronic form of which would inherently have graphic user interface for users to interact with and to place selection into the gaming squares 29 and the interface is updated with the up-to-the-moment odds until the final odds are determined; and wherein the electronic format could further provide tor individual wagering to conducted to areas generally remote from the wagered upon sporting event so that invention cold be allowed in kiosks, sports bars, sporting venues, internet, restaurants and the like, outside the tradition off-track betting sporting events centers to interpreted as the plurality of graphical user interfaces located remote from one another);
receiving a selection one of the squares and an associated wager from a plurality of users with a plurality of input devices located remote from one another, wherein the betting odds are established prior to receiving the selection (Fig. 1A and paragraphs 51, 35, G6 & 58-d1:wherem the electronic format could further provide for individual wagering to conducted in areas generally remote from the wagered upon sporting event so that invention could be allowed in kiosks, sports bars, sporting venues, internet, restaurants and the like, outside the tradition off-track betting sporting events centers to a plurality of input devices located remote from one another and wherein each of the payout squares (29) could present payout odds or bonus indicator relating to the represented potential winning occurrence to be the betting odds are established prior to receiving the selection); 
establishing a winning square after passage of the predetermined interval in the live sporting event (paragraph 48: wherein the final winning score could be the predetermined interval in the live sporting event); 
determining if the winning square was selected by a plurality of users (paragraphs 77 and 82); and 
transferring funds to the plurality of users user upon a determination that the winning square was selected by the plurality of users, wherein the funds correlate with the wager and the betting odds associated with the square (paragraphs 50 and 73; and
changing the betting odds for at least one of the squares to reflect an updated likelihood of the square being established as a winning square, wherein the likelihood is based on at least one occurrence associated with the live sporting event, and dynamically updating the plurality of graphical user interfaces to reflect the changed betting odds (Personius discloses up-to-the-minute odds 0010 as well as preset odds 0019.  Up-to-the-minute odds are odds that reflect the game activity based on where players are placing their bets.  The amounts in pari-mutuel games change the likelihood of winning or odds associated with each wagerable event or square in the present claims; and using a totalizer to determined at the end of the betting window final odds 0071; see also 0072, 0111, 0112 initial odds; such that Examiner deems Personius to disclose that the row and column boxes receive initial odds which are continuously updated until the end of betting and the setting of final odds and wherein and the interface is updated with the up-to-the-moment odds until the final odds are determined).
	However, Personius is silent wherein funds are transferred from an account that is at least partially funded apart from the wagers associated with game of chance (Fig. IA and 51 & 58-61).
Smith teaches sponsoring awards based on play (or other activity) at gaming machines in a casino (paragraph 10). When the gaming a machines determines that a sponsored award is to be awarded, the gaming machine selects the prize from the sponsor award paytable. The prizes are awarded in conjunction with a normal base game to maintain its standard payout percentage. By having funds transferred from an account that is at least partially funded apart from the wagers associated with the game of chance, one of ordinary skill in the art would establish a structured gaming or promotional system and method that enables casinos and other gaming establishments to generate additional revenue by providing third part advertisers access to the specific and refined customer data to typically maintained by player tracking systems directly at gaming machines associate with the casino (paragraph 12), thus increasing a user chance at an increased payout outcome by encouraging further game play.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Personius to include funds transferred from an account that is at least partially funded apart from the wagers associated with game of chance as taught by Smith to establish a structured gaming or promotional system and method that enables casinos and other gaming establishments to generate additional revenue by providing third part advertisers access to the specific and refined customer data typically maintained by player tracking systems directly at gaming machines associate with the casino (paragraph 12), thus increasing a user chance at an increased payout outcome by encouraging further game play.
	If Applicant disagrees Personius discloses changing the betting odds to reflect an updated likelihood of winning, Applicant is directed to the teachings of Amaitis.
	Amaitis teaches a method and system for managing a wagering system. Specifically, Amaitis teaches of periodically updating the new game and betting information such as updated prices, odds, new bets, score and other pare and betting information (paragraph 265). 
One of skill in the art would realize modifying the invention of Personius to include periodically updating the odds in a game as taught by Amaitis to provide players with the most apprised information while placing a bet or modifying their bet before the betting window closes.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Thus, it would have been obvious to one of ordinary skill to modify Personius with the updated odds of Amaitis as the The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

In Reference to Claim 23
Personius teaches of occurrences that are associated with live events occurring during the event (“The invention may also provide for increased gambler interest and participation by also substantially allowing wagering upon various non-final or non-ultimate outcome sub-events (e.g., a performance of a certain player during a certain portion of the game) of a sporting event that was generally not previously provided for by sports square gambling.” 0114).
.
14.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Personius, Smith, Amaitis further in view of U.S. Pat. No. 6,017,032 to Grippo.
Personius discloses the invention substantially as claimed.  However, the reference does not explicitly disclose odds based on how many bets are placed or size of the bets that form the wager pool.
According to Grippo in pari-mutuel games (Col. 3 ll. 59-65), “bettors to judge and select ticket options not only according to the denomination or amount of the ticket purchase, but also according to the perceived odds, which will vary according to the number of bettors placing wagers in any one denomination level. Generally, higher ticket denominations will attract fewer bettors, thus increasing the chances of winning for a single bettor. Also, the pool amount per bettor is higher for bettors placing higher valued wagers. A bettor must weigh these factors prior to placing a bet at a given wager level, in the present lottery game.” (Col. 4 ll. 57-67).
One of skill in the art would immediately recognize that the odds will change based on at least the number of bettors and the size or denomination of said bets they place of Grippo can be applied to explain or amplify the understanding of the changing odds and pools of Personius.  The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

15.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Personius, Smith, Amaitis further in view of U.S. Pat. Pub. No. 2007/0265055 to Berman.
Personius discloses the invention substantially as claimed to include generating a plurality of grids associated with sporting events as described above (See Rejection of Claim 1).  However, the reference does not explicitly disclose on the graphical user interface a plurality of tabs for selecting grids.
Berman teaches of a method for configuring an interface for games wherein activities are associated with a reference (Fig. 2 step 206) and a system of organizing games to be played by a series of labels (Fig. 7B 734).  The labels are used to facilitate access to one of a plurality of games to be played.
	One of skill in the art would recognize that the electronic graphical user interface of Personius can be configured to best organize a plurality of sporting events of the player as taught by Berman.  The Courts have held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is indicia of obviousness.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715